Citation Nr: 0944447	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), and, if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder, and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from August 1963 to 
December 1964.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the above Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the psychiatric disorder claim and the 
gastrointestinal disorder claim were both originally denied 
in a November 1977 rating decision.  In a November 1978 
decision, the Board upheld the RO's denial of the appellant's 
two claims.  The November 1978 Board decision therefore 
represents the last final decision on the merits as to each 
one of these two issues.  The appellant thereafter attempted 
to reopen these two claims, but the RO found, in a rating 
decision issued in May 1981, that no new and material 
evidence had been received.  In a March 1983 decision, the 
Board upheld the RO's denials of reopening.

The appellant subsequently attempted to reopen his claim of 
entitlement to service connection for a psychiatric disorder; 
however, the RO denied reopening of the claim in rating 
decisions issued in August 1998 and June 2003.  No appeal was 
taken from any of these rating actions, and the June 2003 
rating decision thus represents the last final decision on 
any basis.

In January 2007, the appellant submitted additional evidence 
to the RO that is relevant to the issues on appeal.  However, 
no readjudication of the claims was undertaken by the RO and 
no Supplemental Statement of the Case (SSOC) pertaining to 
that evidence was issued.  Although the additional evidence 
in question is neither duplicative of other evidence nor 
irrelevant, this evidence need not be referred back to the RO 
because the appellant's claims have been resolved in his 
favor in the decision below. 

In August 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
in the claims file.


FINDINGS OF FACT

1.  In a rating decision dated in November 1977, the RO 
denied service connection for psychiatric and 
gastrointestinal disorders; the Board upheld the denials in a 
decision issued in November 1978.

2.  In a rating decision dated in May 1981, the RO denied the 
reopening of the psychiatric and gastrointestinal disorder 
service connection claims; the Board upheld the reopening 
denials in a decision issued in March 1983.

3.  The RO denied the reopening of the psychiatric disorder 
service connection claim in rating decisions issued in 
October 1990, August 1998, and June 2003; those decisions 
became final when no appeal was perfected to the Board.

4.  The additional evidence added to the record since the 
June 2003 rating decision, by itself and/or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the appellant's claim for 
service connection for a psychiatric disorder, and raises a 
possibility of substantiating that claim.

5.  The additional evidence added to the record since the 
March 1983 Board decision, by itself and/or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the appellant's claim for 
service connection for a gastrointestinal disorder, and 
raises a possibility of substantiating that claim.

6.  Considering the new and material evidence with the 
evidence previously of record, a reasonable doubt is raised 
that the appellant has an anxiety disorder which is 
attributable to his active military service.

7.  The appellant's currently diagnosed gastrointestinal 
disorder (gastroesophageal reflux disease (GERD)) has been 
aggravated by his service-connected anxiety disorder.

CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the 
criteria for service connection for an anxiety disorder have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Service connection is warranted for aggravation of the 
appellant's GERD secondary to the service-connected anxiety 
disorder.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Given the fully favorable decisions contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran constitutes harmless error.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The November 1978 Board decision, 
in which the appellant's psychiatric and gastrointestinal 
disorder service connection claims were finally disallowed on 
the merits, is final.  38 C.F.R. § 20.1103.  Neither claim 
may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The March 1983 Board decision 
is final, as is the June 2003 rating decision.  38 C.F.R. 
§ 20.1103.  While the appellant was notified of the June 2003 
denial in that same month, he did not submit a Notice of 
Disagreement (NOD) within the time period allowed.  
Therefore, the appellant's gastrointestinal claim may be 
reopened only if new and material evidence has been secured 
or presented since the March 1983 Board decision and the 
psychiatric claim may be reopened only if new and material 
evidence has been secured or presented since the June 2003 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).


The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to 
be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the RO in making its June 2003 
decision included the appellant's service medical treatment 
records; the appellant's service personnel records; his VA 
Forms 21-526 and various written statements; testimony from 
the appellant and his wife given during a personal hearing at 
the RO in September 1990; the reports from VA medical and 
psychiatric examinations conducted in January 1982, and 
October 1989; the reports of private medical treatment dated 
in 1990 and 1991; and the reports of VA treatment dated 
between 1981 and April 2003.  The evidence added to the 
record subsequent to the issuance of the June 2003 rating 
decision includes written statements from the appellant and 
his representative; written statements from his spouse and 
daughter; written statements from VA psychologists dated in 
2005;VA treatment records dated between 2003 and 2006; an 
October 2006 VA medical opinion; and the transcript from the 
August 2009 Travel Board hearing.

The Board finds that the new evidence added to the record 
after June 2003 has direct bearing on the issue of service 
connection for a psychiatric disorder and, therefore, is 
material.  In short, the added evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychiatric disorder, namely a nexus 
between service and a currently diagnosed anxiety disorder.  


Because the credibility of the evidence is presumed for the 
purpose of reopening, the Board finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection for a psychiatric 
disorder.  

Turning to the gastrointestinal disorder claim, the evidence 
considered by the Board in making its March 1983 decision 
included the appellant's service medical treatment records; 
his September 1977 VA Form 21-526; VA treatment reports dated 
in 1981; and the reports of VA psychiatric and medical 
examinations conducted in January 1982.  The evidence added 
to the record subsequent to the issuance of the March 1983 
Board decision includes written statements from the appellant 
and his representative; written statements from his spouse 
and daughter; testimony from the appellant and his wife given 
during a personal hearing at the RO in September 1990; the 
report from a VA medical examination conducted in October 
1989; the reports of private medical treatment dated in 1990 
and 1991; written statements from VA psychologists dated in 
2005;VA treatment records dated between 1988 and 2006; an 
October 2006 VA medical opinion; and the transcript from the 
August 2009 Travel Board hearing.

The Board finds that the new evidence added to the record 
after March 1993 has direct bearing on the issue of service 
connection for a gastrointestinal disorder and, therefore, is 
material.  In short, the added evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a gastrointestinal disorder, namely a 
diagnosis of a chronic gastrointestinal disorder, GERD, and a 
nexus between the currently diagnosed GERD and a service-
connected disability.  Because the credibility of the 
evidence is presumed for the purpose of reopening, the Board 
finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for a gastrointestinal disorder.  

Having determined that both the psychiatric disorder claim 
and the gastrointestinal disorder claims can be reopened, the 
Board will now conduct a de novo review of the merits of 
these claims.


B.  Service connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Court has held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Where a 
service-connected disability aggravates a non-service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Aggravation will be established by determining the baseline 
level of severity of the non-service-connected condition and 
deducting that baseline level, as well as any increase due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had 
not been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The present case predates 
the regulatory change.  Given what appear to be substantive 
changes, our analysis of secondary service connection in the 
present appeal considers the version of 38 C.F.R. § 3.310 in 
effect before the change, which version is more favorable to 
the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

No psychiatric or gastrointestinal abnormalities were noted 
during the appellant's service entrance examination.  
Subsequent service medical treatment records document 
complaints and treatment for anxiety and a psychophysiologic 
gastrointestinal disorder.  When the appellant was 
psychiatrically evaluated in service, his condition was 
clinically reported to stem from mental impairment or, to be 
more exact, a moderate impairment of intelligence.  A 
September 1964 letter from a private physician included a 
diagnosis of gastritis with subnormal blood pressure and 
nervousness.  Army mental health personnel concluded that the 
appellant's nervousness and anxiety were manifestations of 
his inability, due to his underlying mental impairment, to 
appropriately contend with his service situation.  

The appellant was treated for gastritis in service.  However, 
no abdominal abnormalities were noted at discharge and there 
was no evidence of any chronic gastrointestinal disorder 
within one year after service separation.  The in-service 
episodes of gastritis were considered acute and transitory 
and not productive of chronic gastrointestinal pathology.

Post-service, the January 1982 VA examination reports 
included diagnoses of generalized anxiety disorder, 
somatization disorder (gastrointestinal type), small hiatal 
hernia, and status post duodenal ulcer.  The October 1989 VA 
medical examination yielded a diagnosis of GERD.  The May 
1990 discharge summary from a private hospital includes 
diagnoses of anxiety and depression.  More recently, in VA 
medical treatment records dated in 2004, for example, the 
clinical evidence indicates that the appellant takes 
prescription medication for the treatment of anxiety.


The evidence of record includes a medical opinion from a 
long-time VA treating physician for the appellant, dated in 
October 2006.  This VA doctor stated that the appellant had 
current diagnoses of GERD with grade II esophagitis as per 
testing conducted in July 2005, gastroenteritis, depression, 
and anxiety.  The VA physician stated that, based on his 
contact with the appellant as well as his post-service 
employment record, the appellant had a low average to average 
intelligence level and not the low level ('moron' in the 
clinical parlance of the day) diagnosed in service.  The VA 
physician further stated that the appellant has been an 
anxious patient over the years since service and that the 
anxiety disorder remained an ongoing problem for the 
appellant.  The VA doctor opined that it was as likely as not 
that the appellant's anxiety disorder had its origins in his 
military service.

In relation to the appellant's gastrointestinal claim, the VA 
doctor stated that the appellant had a current diagnosis of 
reflux esophagitis and gastritis and that he required daily 
medication to treat this condition.  The VA physician further 
stated that anxiety disorder can have a direct negative 
impact on the stomach by worsening the gastritis and 
esophagitis.  

The October 2006 competent VA medical evidence is 
uncontradicted.  In this case, the medical evidence of record 
demonstrates that the appellant experienced anxiety in 
service and there is some evidence of continuity of anxiety 
symptoms since service to the present.  For these reasons, 
the Board finds that evidence for and against the appellant's 
claim is at least in relative equipoise on the question of 
whether the currently diagnosed anxiety disorder is related 
to service.  Resolving reasonable doubt in favor of the 
appellant, the Board finds that service connection for an 
anxiety disorder is warranted.

In weighing the evidence of record in the present case, the 
Board finds that the weight of the evidence reasonably 
supports the determination that the appellant's GERD is 
causally related to his service-connected anxiety disorder 
disability, based upon the medical evidence that the reflux 
esophagitis and gastritis condition has been aggravated by 
the anxiety disorder disability.  Therefore, service 
connection is warranted for the aggravation of the 
appellant's gastrointestinal disorder (GERD).


ORDER

Service connection for anxiety disorder is granted.

Service connection for aggravation of GERD is granted, as 
secondary to the service-connected anxiety disorder 
disability.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


